This case presents error from the superior court of Oklahoma county. The proceeding is not instituted by either case-made or bill of exceptions, but is here upon a transcript of the record. The only assignment of error contained in the petition in error is that the court erred in overruling the motion of plaintiff in error for a new trial. A motion to dismiss has been filed by counsel for defendant in error for the reason that the record before us presents no error subject to review. This motion must be sustained. That motions are no part of the record proper and are not brought to this court on a transcript thereof, see McMechan v. Christy, 3 Okla. 301, 41 P. 382,Tribal Development Co. et al. v. White Bros. et al.,28 Okla. 525, 114 P. 736, and cases therein cited.
The cause is, accordingly, dismissed.
TURNER, C. J., and HAYES and KANE, JJ., concur; WILLIAMS, J., absent, and not participating.